DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, corresponding to Claims 13-17, in the reply filed on June 29, 2021 is acknowledged.  Claims 1-12 are withdrawn from consideration.

Response to Amendment
Applicant’s amendment filed on June 29, 2021 has been entered.  New Claims 18-20 have been added.  As such, Claims 1-20 are currently pending, with Claims 13-20 being fully examined in this Office Action.

Specification
The disclosure is objected to because of the following informalities: the Specification does not contain headlines for the following three sections – BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE DRAWINGS, and DETAILED DESCRIPTION OF THE INVENTION.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the first nonwoven layer is formed from “a rough polypropylene spunlaced nonwoven.”  The characterization of “rough” is unclear, as it is relative and non-quantified.  How “rough” must the first nonwoven fabric layer be so that it would be considered to fall outside the scope of a typical spunlaced nonwoven fabric?  How smooth must the person having ordinary skill in the art render the nonwoven fabric to avoid infringement of this claim limitation?  There is no quantitative measure outlined in the Specification that teaches the skilled artisan how to distinguish a rough polypropylene spunlaced nonwoven from a non-rough polypropylene spunlaced nonwoven.  As such, the scope of this claim limitation is indefinite.
Claim 13 recites that the second nonwoven layer is formed from “a dense polypropylene spun-bonded nonwoven.”  The characterization of “dense” is unclear.  How “dense” must this nonwoven fabric layer be so that it would be considered normal, i.e., not dense?  What quantitative value must the person having ordinary skill in the art place on the density of the nonwoven fabric in order to avoid infringement of this claim limitation?  There is no specific measurements outlined in the Specification that teach the skilled artisan how to distinguish a dense polypropylene spun-bonded nonwoven from a non-dense polypropylene spun-bonded nonwoven.  As such, the scope of this claim limitation is indefinite.

Claim 16 recites that the second nonwoven layer is solidified by means of a calender, the parameters of the calender pressure (q), calender temperature (T) and production speed (v) being selected during the solidification of the second nonwoven layer such that a ratio of (q*T/v) does not fall below a value of 60 K*MPa*s.  What unit is being used to measure pressure?  What unit is being used to measure temperature?  Is it Kelvin?  If so, why is it Kelvin?  What unit is being used to measure production speed?  And how does the combination of these units, when placed into a ratio, as claimed, end up in the form of K*MPa*s?  Speed is typically measured in distance/time.  So how is a distance unit not present?  The claim limitation does not make sense on its surface, and no explanation in the Specification is provided with regards to its calculation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0016158 to Burgess et al. (“Burgess”).
With regard to Claim 13, Burgess discloses a hydroentangled nonwoven composite at least two nonwoven webs that are hydroentangled together.  See, e.g., Abstract, entire document.  The first nonwoven web forms a first outer surface and the second nonwoven web forms a second outer surface.  Paragraph [0059] and Figure 2.  Burgess discloses that the first nonwoven web and the second nonwoven web may comprise a polypropylene spunbond fabric.  Paragraphs [0006], [0008], [0050], and [0111].  Burgess also discloses that the first and/or second nonwoven web may be pre-entangled via a hydroentangling process, paragraph [0014], which satisfies the limitation of a spunlaced nonwoven.  With regard to one of the layers being rough and the other layer being dense, Burgess discloses that “the first nonwoven web may have a first nonwoven web bonding level and the second nonwoven web may have a second nonwoven web bonding level.  In such embodiments, the first nonwoven web bonding level may be lower than the second nonwoven web bonding level.”  Paragraph [0006].  It is the Office’s position that the layer having a lower bonding level would also have a lower density and therefore higher roughness whereas the layer having a higher bonding level would have a higher density and therefore lower roughness.  With regard to the second nonwoven fabric having hydrophobic properties, polypropylene spunbond fabrics are hydrophobic.  Moreover, Burgess teaches that addition of a hydrophilic additive is optional, paragraph [0085], and the embodiment in which a hydrophilic additive is not added would result in the fabric having hydrophobic properties.  With regard to first nonwoven layer being inseparably bonded to the second nonwoven layer, Burgess describes the product as a “composite” suitable for use in hygiene products.  Paragraph [0005].  The person having ordinary skill in the art would readily understand that such a “composite” typically requires the layers to hold together to one .  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of U.S. Patent Application Publication No. 2016/0222563 to Sheehan (“Sheehan”) and El-Sharkawy et al., “Hydroentanglement bonding process for production of nonwoven fabric,” Dept. of Textile Engineering, Alexandria University (2014).
With regard to Claims 14 and 15, Burgess does not disclose the ratio of entangling pressure to production speed.  Nonetheless, such features are well known as result effective variables, with increased entangling pressure providing a higher degree of entanglement and decreased production speed also providing a higher degree of entanglement.  Sheehan is also related to spunbonded nonwoven fabrics.  See, e.g., Abstract, entire document.  Sheehan teaches that fibrous webs can be subjected to hydroentanglement, wherein the degree of entanglement is achieved via entanglement energy derived from the water pressure.  Paragraph [0094].  El-Sharkawy teaches that “[w]ater pressure is another parameter related to fabric energy intake” and that “several water pressure levels” can be used.  Page 12.  El-Sharkawy also teaches that another basic processing parameter related to hydroentanglement is speed of the line.  Page 13.  El-Sharkawy notes that “the speed of the fabric determines how much energy is going to be absorbed per fabric unit area.  Logically, the higher the line speeds, the less the energy that is absorbed by the fabric and the lower the fabric strength that is Id.  As such, the person having ordinary skill in the art is well documented on the effects of adjustments to line speed and water pressure.  Sheehan also teaches that suitable hydroentanglement conditions are provided using a line speed of 15 m/min and a water pressure of 100 bar.  Paragraphs [0118] to [0120].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use an entangling pressure to production speed ratio in the range of 6 to 8, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, in re Boesch, 617 F.2d 272 (CCPA 1980), and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of U.S. Patent No. 4,766,029 to Brock et al. (“Brock”), U.S. Patent No. 5,073,436 to Antonacci et al. (“Antonacci”), and/or U.S. Patent No. 5,208,098 to Stover (“Stover”).
With regard to Claims 16 and 17, Burgess does not disclose the calendering process parameters.  However, calender pressure and temperature, along with production line speed are well known parameters that can be adjusted in order to achieve desired fiber melting and bonding.  Brock teaches that the calendering conditions of temperature, pressure, and speed can alter and vary the resulting tensile strength, tear strength, and permeability of the nonwoven fabric.  Column 3, line 64 – column 4, line 13; see also Tables 1 and 2 (showing how increasing pressure, temperature, and line speed affects various properties related to strength and permeability).  Antonacci also teaches that “calender process parameters such as temperature of the embossing rolls, pressure exerted on the composite by the rolls as well as the speed of the nonwoven webs being fed to the calender may be varied to achieve desired in re Boesch, 617 F.2d 272 (CCPA 1980), and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 18, Burgess discloses that the first nonwoven layer and the second nonwoven layer are hydroentangled together.  Abstract.  With regard to Claim 19, it is reasonable to presume that an abrasion resistance would be inherent to the spunbonded fabric disclosed by Burgess.  Support for the presumption is found because Burgess provides a spunlaced nonwoven fabric derived from a spunbond material, and spunbond fabrics are already known to have good abrasion resistance.  See Antonacci, column 1, lines 57-59 (“Spunbond webs are characterized by a relatively high strength/weight ratio, isotropic strength, high porosity and abrasion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789